NO. 07-06-0125-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

APRIL 24, 2006

______________________________


GUADALUPE VALDEZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 50,196-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
 MEMORANDUM OPINION

	On March 6, 2006, appellant Guadalupe Valdez filed notices of appeal in trial court
cause numbers 50,139-C and 50,196-C.  The clerk's record has been filed in 50,139-C,
and a motion for extension of time has been filed in 50,196-C indicating appellant has not
paid nor made arrangements to pay for the record.  The State filed and the trial court
granted a motion to dismiss the charge against appellant in cause number 50,196-C.  We
dismiss for want of jurisdiction.
	Generally, this Court has jurisdiction to consider an appeal where there has been
a judgment of conviction.  See Petty v. State, 800 S.W.2d 582, 583 (Tex.App.-Tyler 1990,
no pet.).  An order dismissing an indictment is not an order from which an appeal can be
perfected.  See generally id. at 583-84 (applying federal law holding that dismissal of an
indictment is not an appealable order and review of a dismissal order must await the
outcome of a trial).
	Accordingly, the clerk's motion for extension of time is rendered moot and this
purported appeal is dismissed for want of jurisdiction. (1)
						Don H. Reavis
						     Justice


Do not publish.
1. Our disposition in this cause does not affect appellant's appeal in trial court cause
number 50,139-C, our cause number 07-06-0124-CR.